Citation Nr: 0406564	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  02-15 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a compensable rating for service-connected 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from December 1965 to December 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.


FINDINGS OF FACT

1.  The veteran's service-connected bilateral hearing loss is 
manifested by Level II hearing acuity in the right ear and 
Level I hearing acuity in the left ear from October 1998; 
Level I hearing acuity in the right ear and left ear from 
September 2000; and Level II hearing acuity in the right ear 
and Level I hearing acuity in the left ear from April 2003.    

2.  The veteran's bilateral hearing loss does not demonstrate 
exceptional patterns of hearing impairment.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for service-
connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.85, 4.86, Table VI, Table VIA, and 
Table VII, Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In regard to VA's enhanced duty to notify, a Report of 
Contact shows that the veteran was afforded a "Duty to 
Assist Notification Call" in May 2001.  The report shows 
that the veteran was advised of the requirements for 
establishing service connection for bilateral hearing loss.  
The report shows that the RO notified the veteran of the 
evidence of record.  The report notes that the veteran 
indicated that he was not aware of any other sources of 
evidence and that he had no additional evidence that he 
wanted to submit.  Thereafter, the RO adjudicated the 
veteran's claim and established service connection for 
bilateral hearing loss.  The RO provided the veteran with a 
copy of the May 2001 rating decision, September 2002 
Statement of the Case (SOC) and April 2003 Supplemental 
Statement of the Case, which together provided the veteran 
with notice of the reasons and bases for the assigned 
noncompensable rating.  The Board notes that disability 
evaluations for hearing impairment are derived from a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The SOC provided the veteran with notice of the 
aforementioned rating schedule as well as the law and 
implementing regulations of the VCAA.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Secretary of Veterans Affairs, No. 01-944 (Vet. App. Jan. 13, 
2004).  As the veteran is appealing the initial evaluation of 
a disability following an award of service connection for 
bilateral hearing loss, there could not have been compliance 
with the enhanced duty to notify provisions under the VCAA 
prior to an "initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claim."  Id.  In the 
spirit and intent of Pelegrini, however, the Board notes that 
the RO fulfilled any purported outstanding duty to advise the 
veteran of the delegation of responsibility between VA and 
the veteran in procuring the evidence needed to establish 
entitlement to an initial compensable rating.  After 
determining that the audiogram the veteran submitted in 
October 2002 was inadequate for rating purposes, the RO 
afforded the veteran another audiological examination in 
April 2003 to assist the veteran in substantiating his claim 
that the severity of his hearing disability was higher than 
what was contemplated in the initially assigned rating.  
Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met as to all aspects 
of the veteran's claim, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.   

In regard to VA's duty to assist, as previously discussed, 
the RO afforded the veteran audiological examinations in 
September 2000 and April 2003.  The veteran has not made the 
RO or the Board aware of any other evidence relevant to his 
appeal that needs to be obtained.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.

VA audiometric testing conducted in October 1998 indicated 
that the veteran exhibited puretone thresholds, in decibels, 
as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
25
60
75
45
LEFT
20
10
30
80
35

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 92 percent in the left ear.  

Audiometric testing conducted at the September 2000 VA 
audiological examination indicated that the veteran exhibited 
puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
25
35
70
85
54
LEFT
30
20
50
85
46

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 92 percent in the left ear.  

The veteran submitted an audiogram from Ear, Nose, and Throat 
Associates in October 2002.  Under the provisions of 38 
C.F.R. § 4.85(a) (2003), the October 2002 audiogram is not 
acceptable for use in evaluating the veteran's hearing 
impairment.  There is no indication whether the testing was 
conducted by a state-licensed audiologist.  Additionally, 
speech test results are noted, but there is no indication 
that a controlled speech discrimination test (Maryland CNC) 
was conducted.

Audiometric testing conducted at the April 2003 VA 
audiological examination indicated that the veteran exhibited 
puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
40
70
75
51
LEFT
25
10
50
75
40

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 94 percent in the left ear.  

Hearing loss is evaluated under the provisions of 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100, Tables VI, VIA, VII of 
VA's rating schedule.  At the October 1998 VA audiological 
examination, the veteran demonstrated Level II hearing acuity 
in the right ear (puretone threshold average 45, speech 
discrimination score 84%) and Level I hearing acuity in the 
left ear (puretone threshold average 35, speech 
discrimination score 92%).  38 C.F.R. § 4.85, Diagnostic Code 
6100, Table VI (2003).  At the September 2000 VA audiological 
examination, the veteran demonstrated Level I hearing acuity 
in the right ear (puretone threshold average 54, speech 
discrimination score 94%) and Level I hearing acuity in the 
left ear (puretone threshold average 46, speech 
discrimination score 92%).  Id.  At the April 2003 VA 
audiological examination, the veteran demonstrated Level II 
hearing acuity in the right ear (puretone threshold average 
51, speech discrimination score 88%) and Level I hearing 
acuity in the left ear (puretone threshold average 40, speech 
discrimination score 94%).  Id.  The percentage evaluation 
derived from Table VII of 38 C.F.R. § 4.85 based on the 
foregoing hearing levels demonstrated at each of the 
audiological examination was 0.  Accordingly, the veteran's 
bilateral hearing impairment warrants the currently assigned 
noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 
6100, Table VII (2003).  

The veteran's bilateral hearing loss does not demonstrate the 
exceptional patterns of hearing impairment described under 
the provisions 38 C.F.R. § 4.86 (2003).  The October 1998, 
September 2000, and April 2003 VA audiological examination 
reports show that the puretone thresholds at each of the four 
specified frequencies were not all 55 decibels or more in the 
right and left ears.  38 C.F.R. § 4.86(a) (2003).  
Additionally, the puretone thresholds were not 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz in 
the right and left ears.  38 C.F.R.     § 4.86(b) (2003).  
Accordingly, the Board finds that the veteran's bilateral 
hearing loss more closely approximates the criteria for the 
currently assigned noncompensable rating under 38 C.F.R. § 
4.85, Diagnostic Code 6100 (2003).  

The Board notes that the veteran's service-connected 
disability has not been shown to be manifested by greater 
than the criteria associated with a noncompensable rating 
under Diagnostic Code 6100 during any portion of the appeal 
period.  Accordingly, a staged rating is not in order and the 
assigned rating is appropriate for the entire period of the 
veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Lastly, the Board notes that there is no evidence of record 
that the veteran's bilateral hearing disability causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2003).  In the 
instant case, there is no evidentiary basis in the record for 
a higher rating on an extraschedular basis as there is no 
evidence that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
bilateral hearing disability.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2003) for 
assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim must be denied.  38 U.S.C.A. 5107(b) (West 
2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable rating for a bilateral hearing 
loss is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



